Title: To Thomas Jefferson from Felix Pascalis, 18 August 1803
From: Pascalis, Felix
To: Jefferson, Thomas


          
            Sir,
            Philadelphia. August. 18—1803.
          
          I Venture with diffidence to offer a few observations on the Subject of Louisiana; and I hope that your Excellency will forgive the liberty I take, on accout of the free access with which our fellow-Citizens may be permitted to adress their first Magistrate.
          The territory of Louisiana was never well explored during the Successive dominion of the French and of The Spaniards.—Dupratz, in 1774, and Th. Hutchins Geographer of the United States, in 1784 published very imperfect accounts of the population and of the state of Agriculture of that Province.—Long before The Republican Governement of the Union can be established there, it may be Supposed that the remote Situation of those Colonists from our organised states, their different language and their rare intercourse with us, will make it difficult to introduce among them all our political tenets and the Sense of our national and Common interest, untill our fellow-Citizens shall have found it profitable to Settle among them and to intermix with their families. But to give encouragement to Such adventurers, a Correct statement of the Territorial and commercial resources of Louisiana and dependencies should be procured and from time to time communicated to all our fellow Citizens. it Would be important to Know what sort of inhabitants are found in its most remote districts, their manners and Customs, what is the produce of their Soil, according to the different degrees of temperature; which places are more exposed to the excursion of indians, and what towns or villages are more resorted to by them or by other adventurers. Such early documents could facilitate whatever measures the Executive might adopt for the internal administration of the Country while they would invite many of our Citizens, and direct their enterprizing industry to the formation of that new State, and to the connection of its inhabitants with every part of the Union. On the other hand, as it is probable that the dominion of the blacks in Some of the West india islands, shall ultimately induce their European planters to Seek for more peaceable shores, it may be a sound policy to explore and describe minutely, that region, its climate, its agricultural pursuits, which are so congenial to their habits.
          To procure a perfect description of Louisiana, it would require the enterprizing perseverance of men of prudence and of general information. They should be acquainted with all the branches of public Economy, and especially with the comparative results of Commerce and Agriculture. Natural philosophers and tried friends to the Federal governement they might be like political missionaries, capable of influencing a people perhaps corrupt by Loyalty and priesthood. They should be versed in the French and spanish Languages, and what more, but your Excellency must be the best judge!
          The ideas of the best men in private life, are sometimes visionary, when weighed by the wisdom of those who are at the helm of Governement. Therefore, without Surprise, I may hear that my views are premature or that they can be provided for or acomplished, by far better means than those I propose. Thus I Would have miserably failed to recommend myself, having but the merit of expressing in my way, the hommage of admiration and respect to the man of the people.
          
           with these Sentiments, I remain Sir, of your Excellency, The most obedt. & humble Servt.
          
            
              Felix Pascalis
            
            one of the Members & Secry. of the
            Board of Health
          
        